Fourth Court of Appeals
                                     San Antonio, Texas
                                            May 24, 2019

                                        No. 04-18-00831-CV

                                       Michael Thomas PAUL,
                                             Appellant

                                                   v.

Miguel LOPEZ, David Padilla, John Stricklin, Javier Zuniga, and San Antonio Television, LLC,
                                        Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 18-2085-CV-A
                          Honorable Jessica Crawford, Judge Presiding


                                            ORDER
       This is an appeal from a judgment granting a motion to dismiss under Chapter 27 of the
Texas Civil Practice and Remedies Code. This appeal is accelerated. See TEX. CIV. PRAC. &
REM. CODE ANN. § 27.008(b) (stating that a court of appeals shall expedite an appeal from an
order on a motion to dismiss under Chapter 27); TEX. R. APP. P. 28.1(a) (providing appeals
required by statute to be expedited are accelerated appeals). The clerk’s record was filed on
February 28, 2019. The reporter’s record was filed on April 17, 2019. Therefore, appellant’s
brief was due on May 7, 2019. See TEX. R. APP. P. 38.6(a) (providing the appellant in an
accelerated appeal must file a brief within 20 days after the later of the date the clerk’s record or
the reporter’s record was filed). Neither the brief nor a motion for extension of time has been
filed.

       We, therefore, ORDER appellant to file, on or before June 3, 2019, his appellant’s brief
and a written response reasonably explaining (1) his failure to timely file the brief and (2) why
appellee is not significantly injured by his failure to timely file a brief. If appellant fails to file a
brief and the written response by the date ordered, we will dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary
dismissal if appellant has failed to comply with a court order).



                                                        _________________________________
                                                        Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court